Name: Commission Regulation (EC) No 1288/2000 of 19 June 2000 providing for a specific inspection of intervention stocks of cereals at the beginning of the 2000/2001 and 2001/2002 marketing years
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography;  international trade
 Date Published: nan

 Avis juridique important|32000R1288Commission Regulation (EC) No 1288/2000 of 19 June 2000 providing for a specific inspection of intervention stocks of cereals at the beginning of the 2000/2001 and 2001/2002 marketing years Official Journal L 145 , 20/06/2000 P. 0020 - 0020Commission Regulation (EC) No 1288/2000of 19 June 2000providing for a specific inspection of intervention stocks of cereals at the beginning of the 2000/2001 and 2001/2002 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 5 thereof,Whereas:(1) Council Regulation (EC) No 1253/1999 of 17 May 1999 amending Regulation (EEC) No 1766/92 provides for a 15 % reduction in the price of cereals in two equal steps from the 2000/2001 marketing year.(2) The prospect of such a price reduction may lead operators to place quantities of cereals including some of their working stock in intervention at the end of the 1999/2000 marketing year to avoid devaluation of their stock.(3) The risk that intervention stocks may be used unlawfully and subsequently replaced by cereals from the new harvest cannot be ruled out in this context.(4) To avoid any risk of fraudulent use of intervention stocks, on top of the inspections provided for in Commission Regulation (EC) No 2148/96 of 8 November 1996 laying down rules for evaluating and monitoring public intervention stocks of agricultural products(3), amended by Regulation (EC) No 808/1999(4), provision should be made for a specific inspection of intervention stocks to confirm the physical reality of such stocks during the critical period.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to the inspections provided for in Regulation (EC) No 2148/96, intervention agencies shall draw up, between 15 May and 15 June 2000 and 2001 in Spain, Greece, Italy and Portugal, and between 15 June and 15 July 2000 and 2001 in the other Member States, a detailed list verifying the quantities of cereals in approved stores in accordance with the physical inspection procedure laid down in point III(A)(2) of Annex III to Regulation (EC) No 2148/96.2. The inspection, carried out without prior notification, must cover at least 50 % of stores chosen at random on the basis of a high risk of use in breach of the rules. A volume assessment must be carried out only where discrepancies are found.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 160, 26.7.1999, p. 18.(3) OJ L 288, 9.11.1996, p. 6.(4) OJ L 102, 17.4.1999, p. 70.